Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 20 January 2022, Applicant amends claims 2, 3, 6, 8, 9, 13, 14, 17, 18, 20 & 20 and cancels claims 5 & 16.
	Claims 2-4, 6-15 and 17-21 are presented for examination.
Response to Arguments
	In view of Applicant’s amendments the claims, the claim rejections under 35 USC 101 are withdrawn.

Applicant’s arguments, see Remarks, filed 20 January 2022, with respect to the claim rejections under 35 USC 103, in combination with the amendments filed, have been fully considered and are persuasive.  The prior grounds of claim rejections under 35 USC 103 have been withdrawn. 
Allowable Subject Matter
Claims 2-4, 6-15 and 17-21 are allowed.
	Applicant’s filed remarks in combination with the claim amendments establish the complete record and are fully incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435